ORDER
PER CURIAM:
Trailside R.V. Center, and its insurer, Granite State Insurance Company c/o AIGCS, (collectively Employer) appeal the permanent total disability award of the Labor and Industrial Relations Commission (Commission) awarding workers’ compensation benefits to Terrence D. Ennis. Employer claims the Commission erred in awarding Mr. Ennis permanent total disability benefits, the value of unauthorized medical treatment, and future medical treatment. The Commission award is affirmed. Rule 84.16(b).